667 S.E.2d 722 (2008)
HOMEOWNERS ASSOCIATION
v.
MALLORY.
No. 130A08.
Supreme Court of North Carolina.
September 29, 2008.
Michelle Massingale, Charlotte, for Homeowners Asso.
The following order has been entered on the motion filed on the 26th day of September 2008 by Respondent for Extension of Time to File Brief:
"Motion Allowed. Respondent (Mallory) shall have up to and including the 3rd day of October 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 29th day of September 2008."